         Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724


                                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                      Civil Action No. 19-CV-2407
STA TE ATTORNEYS GENERAL
LITIGATION


                      MEMORANDUM OF LAW IN SUPPORT OF
                    MOTION TO UNSEAL REDACTED INFORMATION
                      IN THE PLAINTIFF STATES' COMPLAINT

         Plaintiff State of Connecticut, on behalf of itself, 42 other States and the Commonwealth

of Puerto Rico (collectively, "Plaintiff States"), respectfully moves this Court for an order to

unseal the unredacted Complaint filed in the above-captioned matter on May 10, 2019 (the

"Unredacted Complaint").

         Plaintiff States seek to disclose to the public all of the information in the Unredacted

Complaint because it is not commercially or competitively sensitive information traditionally

protected from public disclosure. The allegations in the Complaint describe in great detail a long

running conspiracy perpetrated by the Defendants - generic drug manufacturers and their senior

executives (collectively, "Defendants") - that has resulted in artificially inflated prices on well

over 100 generic drugs and caused significant financial harm to federal and state healthcare

programs, other municipal and local government payers, large and small employers who fund

their employee health plans and individuals who pay out-of-pocket for their prescription generic

drugs.    By definition, these anticompetitive actions of the Defendants are the opposite of

"commercially or competitively sensitive," and thus any references to them should be unsealed.
          Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 2 of 12



          The issues involved in this litigation are matters of paramount public significance that the

public has a right to access under both the common law and the First Amendment. Accordingly,

Plaintiff States - as government enforcers and officers of the Court - file this instant Motion to

unseal the Unredacted Complaint.

I.        BACKGROUND AND PROCEDURAL HISTORY

          As a result of facts learned during a non-public investigation initiated by the State of

Connecticut in July 2014, which is still ongoing, Plaintiff States publicly filed a redacted

Complaint on May 10, 2019 in the U.S. District Court in the District of Connecticut charging the

Defendants with entering into contracts, combinations and conspiracies that had the effect of

restraining trade, artificially inflating prices and reducing competition in the markets for well

more than 100 generic drugs. Plaintiff States allege that this conduct violates federal and state

antitrust and consumer protection laws and seek, among other remedies, a permanent injunction

to prevent Defendants from continuing their illegal conduct and remedying the anticompetitive

effects caused by their illegal conduct, disgorgement of their ill-gotten gains, damages on behalf

of various state and governmental entities and consumers, civil penalties and other equitable

relief.

          Simultaneous with the public filing of the redacted Complaint, Plaintiff States also filed

the Unredacted Complaint along with a Motion to Seal (the "Motion to Seal"). Plaintiff States

filed the Motion to Seal only to comply with provisional lodging procedures for antitrust

investigative material laid out by the Connecticut Supreme Court in Brown and Brown, Inc. v.

Blumenthal, 297 Conn. 710, 735-36 (2010). In accordance with Brown and Brown, in the

publicly-filed Complaint, Plaintiff States redacted quoted communications and portions of

documents obtained through various civil antitrust subpoenas issued under Section 35-42(a) of

the Connecticut Antitrust Act (the "CAA") so that the Court could have the opportunity to
        Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 3 of 12



determine whether the public right to access this information outweighs the need for its

continued sealing. Pursuant to a Conditional Transfer Order (CTO-6) issued by the Judicial

Panel on Multidistrict Litigation on May 22, 2019, and finalized on May 30, 2019, this action has

now been transferred to MDL No. 2724. Plaintiff States are now filing this Motion because the

law requires that the public have access to the Unredacted Complaint.

         This is the second Complaint filed by the Plaintiff States as a result of their ongoing

investigation of anticompetitive conduct in the generic drug industry. It is noteworthy that in a

separate case already pending in the U.S. District Court in the Eastern District of Pennsylvania -

arising out of the same investigation that underlies this Complaint and alleging similar conduct

and charges against some of the same Defendant generic drug manufacturers (hereinafter the

"First Action") - the Consolidated Amended Complaint has already been unsealed.1

         On May 21, 2019, the States informed the Defendants that they intended to file a Motion

to Unseal the Complaint, provided them with a draft, and asked their position on such a Motion.

To date, the Defendants have not provided any position, including an objection. The U.S.

Department of Justice, Antitrust Division ("DOJ") has indicated that it will take no position on

the States' Motion.




     1 The First Action, 17-cv-3768, was initially filed in the U.S. District Court in the District of Connecticut on

December 15, 2016 in the same manner as the Complaint in this case (i.e., a publicly redacted version and an
unredacted version, filed with a Motion to Seal). The information redacted from the publicly-filed Complaint (and
later the Consolidated Amended Complaint) was the same as the type of information redacted from the publicly-
filed Complaint here. On August 3, 2017, the First Action was transferred by the Judicial Panel on Multidistrict
Litigation from the U.S. District Court in the District of Connecticut to MDL No. 2724 pending in this Court. On
February 1, 2019, Plaintiffs in that case, including the State Plaintiffs, filed a Motion to Unseal Redacted
Information in the States' Consolidated Amended Complaint (16-MD-2724, Doc. No. 842). The Court granted that
Motion and ordered that the Consolidated Amended Complaint be unsealed and made public on February 27, 2019.
(16-MD-2724, Doc. No. 894).
       Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 4 of 12



n-      LEGAL ARGUMENT

        A.      Connecticut Law Does Not Require Redacted Material to Remain Under Seal
                After the Attorney General Files a Complaint

        Connecticut filed the Complaint to comply with the provisional lodging procedures the

Connecticut Supreme Court laid out in Brown and Brown.                     In Brown and Brown, the

Connecticut Supreme Court considered the extent to which the Connecticut Attorney General

could disclose to third parties, in the course of an antitrust investigation, confidential documents

and information obtained pursuant to a subpoena issued pursuant to Section 35-42 of the CAA.

Id. at 713. Brown and Brown - the recipient of the subpoena - argued that § 35-42 precluded the

Attorney General from disclosing such documents or specific information to anyone outside his

office, including during witness interviews or depositions conducted in furtherance of the

antitrust investigation. Id. at 720-21. Brown and Brown objected to disclosure because the

Attorney General had subpoenaed materials and information "that contained trade secrets and

other valuable commercial and financial information." Id. at 716. The Connecticut Supreme

Court shared the same concern, noting that while the legislature had conferred "broad

investigatory powers" on the Attorney General, it had also intended to provide "counterbalancing

protections to investigatory targets in recognition of the potential sensitivity of internal business

information ...." Id. at 723.

        The Connecticut Supreme Court held, inter alia, that the confidentiality protections

afforded subpoena recipients under § 35-42 precluded the Attorney General from disclosing

materials and information obtained pursuant to a subpoena to persons outside the Office of the

Attorney General during the pendency of an antitrust investigation. Id. at 731.


        2                                                                                            ,
           This rule was later amended by legislation and now the Attorney General may show the materials to
witnesses at depositions during an investigation. See Conn. Gen. Stat. §35-42(i).
       Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 5 of 12



       However, Brown and Brown also recognized that certain subpoenaed information clearly

should be accessible to the public after the Attorney General files a lawsuit, which implicates the

public's right of access. Therefore, as the Court laid out, when the Attorney General institutes an

antitrust action and intends to file materials obtained under § 35-42 or to include the substance of

such materials within a complaint, the Attorney General should lodge the complaint under seal to

allow the trial court an opportunity to determine "whether the materials contain any trade secrets

or other sensitive information, and whether the need to maintain their confidentiality overrides

the public's interest in viewing them." Id. at 735-36 (citing Rosado v. Bridgeport Roman

Catholic Diocesan Corp., 292 Conn. 1, 35, 46(2009)).

       Here, and as described more fully below, the Plaintiff States complied with the lodging

procedures articulated in Brown and Brown and filed, on the public docket, a Complaint that

redacts quoted communications and portions of documents obtained through various civil

antitrust subpoenas issued to Defendants and other third parties in the course of the antitrust

investigation. The purpose was to provide affected parties - and ultimately this Court - with an

opportunity to determine whether the public's right to access outweighs the need for continued

sealing. As that purpose has been fulfilled, Third Circuit and Connecticut law require the

Unredacted Complaint be unsealed.

       B.      Third Circuit Law Requires Public Disclosure of the Full Unredacted
               Complaint

               1.      The Common Law Public Right of Access Attaches to the Unredacted
                       Complaint

       In the Third Circuit it "is well-settled that there exists, in both criminal and civil cases, a

common law public right of access to judicial proceedings and records." In re Cendant Corp.,

260 F.3d 183, 192 (3d Cir. 2001) (citing Littlejohn v. BIC Corporation, 851 F.2d 673, 677-78

(3d Cir. 1988)). The public's right of access includes "a pervasive common law right 'to inspect
       Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 6 of 12



and copy public records and documents, including judicial records and documents.'"                        Id.

(quoting Leucadia, Inc. v. Applied Extrusion Tech., Inc., 998 F.2d 157, 161 (3d Cir. 1993)).

Filing a pleading with the Court "clearly establishes ... status" as a judicial record and,

accordingly, the common law public right of access attaches to the document                       Id. (citing

Enprotech Corp. v. Renda, 983 F.2d 17, 20 (3d Cir. 1993)). The Unredacted Complaint, a

pleading filed with the Court, is clearly a judicial record subject to the Third Circuit common law

public right of access. See Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d

132 (2d Cir. 2016) (the court was able to "easily conclude" that a complaint is a judicial record

subject to the presumption of public access).

                2.       The Defendants Cannot Show Good Cause to Override the Public
                         Right of Access

        Although the Third Circuit common law right to public access is "a recognized and

venerated principle", it can be ovemdden under limited circumstances. Cendant Corp., 260 F.3d

at 194. To override the common law public right of access to judicial documents courts in the

Third Circuit follow a rigorous "compelling countervailing interests" standard "with the

additional requirement of specific findings." Id. "Good cause [to override the public right of

access] is established on a showing that disclosure will work a clearly defined and serious injury

to the party seeking closure. The injury must be shown with specificity." Pansy v. Borough of

Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (quoting Publicker Indus., Inc. v. Cohen, 733 F.2d

1059, 1071 (3d Cir. 1984)). Further, "[t]he burden of justifying the confidentiality of each and

every document sought to be covered by a protective order remains on the party seeking the

order." Id. at 786-87.3


         3 Connecticut law provides a similarly robust common law right of public access. See Brown & Brown,

Inc. v. Blumenthal, 297 Conn. 710, 735-36, 1 A.3d 21, 38-39 (2010) (citing Rosado v. Bridgeport Roman Catholic
        Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 7 of 12



         The Defendants cannot demonstrate that there is good cause to maintain the redacted

information under seal. In the Unredacted Complaint the Plaintiff States redacted quotes from

intracompany and intercompany communications between competitors - e-mails, text messages

and records of telephone calls - that confirm the existence of the anticompetitive agreements at

the heart of the Complaint. It is not enough to overcome the common law right of access that the

records contain unflattering, embarrassing and even presumably false references to third parties.

U.S. v. Criden, 681 F.2d 919, 922 (3d Cir. 1992). Furthermore, the redacted information is a far

cry from the legitimate trade secrets that deserve confidential protection. See Shane Group, Inc.

v. Blue Cross Blue Shield of Michigan, 825 F.3d 299, 308 (6th Cir. 2016) (holding that "financial

and negotiating information" about a price-fixing scheme is "not entitled to protection as a

legitimate trade secret"); Publicker, 733 F.2d at 1074 ("However, we will point out that the

'sensitive' information at issue here is not the kind of confidential commercial information that

courts have traditionally protected, e.g., trade secrets ... It simply involves a matter of poor

management."); Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982) ("The potential harm asserted by

the corporate defendants is in disclosure of poor management in the past. That is hardly a trade

secret.").

         Additionally, when a case involves issues important to the public, that fact alone

"weigh[s] against entering or maintaining an order of confidentiality." Pansy, 23 F.3d at 788

(following FTC v. Standard Fin. Management Corp., 830 F.2d 404, 412 (1st Cir. 1987)

Diocesan Corp., 292 Conn. 1 at 35, 970 A.2d 656). Like courts in the Third Circuit, Connecticut courts seek to
safeguard the legitimate interest of a target of an antitrust investigation in preserving the confidentiality of its trade
secrets, but balance that interest with the public's right of access to judicial documents. Id. (trial court determines
"whether the materials contain any trade secrets or other sensitive information, and whether the need to maintain
their confidentiality overrides the public's interest in viewing them.") Further, like courts in the Third Circuit,
Connecticut courts modify or vacate sealing orders when "the original basis for the sealing orders no longer exists;
...or the interests protected by sealing the information no longer outweigh the public's right to access." Rosado,
292 Conn. 1 at 66, 970 A.2d at 693.
       Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 8 of 12



(applying an elevated threshold for sealing to matters of public concern)). In this context, even

privacy interests are "diminished when the party seeking protection is subject to legitimate

public scrutiny." Haber v. Evans, 268 F. Supp. 2d 507, 511 (E.D. Pa. 2003) (Rufe, J.) (citing

and following Pansy's instruction to weigh "issues important to the public"). Public access to

judicial records is particularly vital where the government is a party and taxpaying members of

the public are among the consumers who are the real parties in interest. See United States ex rel

Schweizer v. Oce, N. V., 577 F. Supp. 2d 169, 172 (D.D.C. 2008).

       Here, the charges against Defendants are made by State Attorneys General, the chief law

enforcers of the respective State Plaintiffs, who are invoking state power, on behalf of 43 States

and the Commonwealth of Puerto Rico. The charges follow a nearly five (5) year investigation

that has required, and continues to require, a significant commitment of public resources,

including, inter alia, the issuance of more than 300 hundred investigatory subpoenas and the

review of millions of documents, phone records, and countless hours spent developing

cooperating witnesses.

       Moreover, the issues presented here are unquestionably matters of public concern. They

implicate one of our nation's most important and vital markets - the generic drug industry - and

allege that the Defendants devised and implemented a long-term scheme to manipulate prices

and allocate markets for over 100 generic drugs that cost countless government and private

payers, taxpayers and individual consumers billions of dollars in financial harm. With respect to

the unsealing of the Consolidated Amended Complaint in this case, the court emphasized the

significant public interests at stake in actions involving generic drug price fixing:

               [t]he public . . . are paying much more for generic drugs, and if that ever is
               proven to be true, that couldn't be a more public issue. So, why
               anything is redacted or sealed in this, besides trade secrets and
        Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 9 of 12



                 ordinary protective order content, is still a mystery to me, and that will be
                 changing in the future.

In Re: Generic Pharmaceuticals Pricing Antitrust Litig., Case No. 2:16-md-02724 (CMR),

January 4, 2019, Tr. of Oral Argument on the Defendants' Mot. For an Order Limiting

Extrajudicial Statements at 22:13-19 (Rufe, J.).               As noted earlier, this Court ordered the

Consolidated Amended Complaint (with very similar types of redactions) unsealed so that the

public could access it.

        It may be appropriate to temporarily redact judicial documents to allow time for parties to

raise objections to disclosure or for courts to perform the required fact-finding. However,

"[e]ven if the initial sealing was justified, when there is a subsequent motion to remove such a

seal, the district court should closely examine whether circumstances have changed sufficiently

to allow the presumption allowing access to court records to prevail." Indiana Hosp., 16 F.3d at

551-52. Therefore, "the sealing order must be lifted at the earliest possible moment when the

reasons for sealing no longer obtain." Cendant Corp., 260 F.3d at 196 ("continued sealing must

be based on 'current evidence to show how public dissemination of the pertinent materials now

would cause the competitive harm [they] claim'" quoting Leucadia, 998 F.2d at 167 with

emphasis in original).4

        C.       The First Amendment Supports Public Disclosure of the Unredacted
                 Complaint

        The Third Circuit also recognizes "the right of access to civil trials ... as a First

Amendment right" and requires "it is to be accorded the due process protection that other

fundamental rights enjoy." Publicker, 733 F.2d at 1070 (citations omitted). This right is

         4 Even assuming, counterfactually, that the redacted information was, at an earlier point in time,

competitively sensitive information, it would no longer be due to the passage of time. See, e.g., US v. IBM, 67 FRD
39, 40 (S.D.N.Y. 1975).
      Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 10 of 12



independent of the common law right of access.            Cendant Corp., 260 F.3d at 198 n.13.

However, like the analogous common law right of access, the Constitutional right, while

fundamental, is not absolute: "[T]o limit the public's access to civil trials there must be a

showing that the denial serves an important governmental interest and that there is no less

restrictive way to serve that governmental interest. Id. (citing Globe Newspaper Co. v. Superior

Court, 457 U.S. 596, 606-07 (1982), and Brown & Williamson Tobacco Corp. v. F.T.C., 710

F.2d 1165, 1179(1983)).

        In order to limit the public's access, procedural and substantive prongs must be satisfied.

Procedurally, the Court must articulate the countervailing interest it seeks to protect and make

specific findings similar to those required to override the common law right of public access. Id.

at 1071. Substantively, "the record must demonstrate 'an overriding interest based on findings

that closure is essential to preserve higher values and is narrowly tailored to serve that interest'."

Id. (quoting Criden, 648 F.2d at 824). Importantly, the overriding interest also must be one that

courts traditionally protect from disclosure. Id. at 1073.

        There is no overriding interest here sufficient to overcome the First Amendment right to

public access.     Publickefs holdings concerning the redaction of hearing transcripts are

instructive.   Publicker's asserted interest for redaction of the transcript was the fact that a

subsidiary of Publicker was "manufacturing scotch without a permit." Id. at 1075. On review,

while the Third Circuit vacated the protection order for lack of the requisite findings, it also

"point[ed] out that the 'sensitive' information at issue here is not the kind of confidential

commercial information that courts have traditionally protected, e.g., trade secrets." Id. at 1074

(citing Zenith Radio Corp. v. Matsushita Electric Industrial Co., 529 F. Supp. 866, 890 & n.42

(E.D. Pa. 1981)). Rather, "[i]t simply involves a matter of poor management" and the "potential
       Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 11 of 12



harm ... in disclosure of poor management in the past ... is hardly a trade secret." Id. (citation

omitted). Underscoring the requirement of a proper purpose, the Third Circuit warned that

"federal courts should not deny access to trial evidence of a bad business practice .... The

presumption of openness plus the policy interest in protecting unsuspecting people from

investing in Publicker in light of its bad business practices are not overcome by the proprietary

interest of present stockholders in not losing stock value or the interest of upper-level

management in escaping embarrassment." Id. at 1074. Thus, when the asserted interest is not

"traditionally protected," courts must be particularly alert to the risk that it is an improper private

or proprietary interest that cannot ever justify a restriction on the public's fundamental right to

access judicial records. See also Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d

653, 659 (3d Cir. 1991) ("we believe it unlikely that such embarrassment qualifies as irreparable

injury in the case of corporate defendants").

III.    CONCLUSION

        Plaintiff States respectfully request this Court enter the proposed Order authorizing

public access to the Unredacted Complaint.
     Case 2:19-cv-02407-CMR Document 12-1 Filed 06/06/19 Page 12 of 12



Dated: June 6, 2019                     Respectfully submitted,

                                        PLAINTIFF

                                        WILLIAM TONG
                                        ATTORNEY GENERAL


                                  BY:   /s/ W. Joseph Nielsen
                                        W. Joseph Nielsen
                                        Federal Bar No. ct20415
                                        Laura J. Martella
                                        Federal Bar No. ct27380
                                        Assistant Attorneys General
                                        55 Elm Street, P.O. Box 120
                                        Hartford, CT 06141-0120
                                        Tel: (860) 808-5040
                                        Fax:(860)808-5033
                                        Joseph.Nielsen@ct.gov
